Title: To James Madison from Richard Peters, 4 February 1796
From: Peters, Richard
To: Madison, James


Dear Sir
Feby 4 1796
I enclose you the Memorial I troubled you about which I should sooner have sent but that I thought it best to accompany it with a Translation. It is addressed under a mistaken Idea of the old Arrangement of Congress. But this will not affect the Substance. This young Man never had a Commission tho’ he did the Duty he mentions. He came to this Country & left it with the Marquis. The Facts he states can be ascertained by those he refers to. If you think it necessary Mr Ternant will call on you.
Monsr Poiret is a Citizen of the present Republic of France. He lives at Paris & maintains a Wife & 2 or 3 Children by the Labour of his Hands. I believe he is a Writer in some Office but whether public or private I know not. At any Rate he is poor & deserving a better Situation. What can be done for him you can best judge. I am with true Esteem your obed Servt.
R Peters
